DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims

Claims 1-19 are now pending in the application. By the submitted 4/24/2022 amendment, claims 1, 7, 11, 12, 16 and 17 have been amended and claims 5 and 14 have been cancelled.   Claims 1-4, 6-13, and 15-19 are pending examination.

Response to Arguments
Applicant has not submitted any new arguments or remarks with this current set of claim amendments for the RCE.  In the interest of compact prosecution, the Examiner will address those remarks which are pertinent to the current application.
Applicant's arguments regarding the drawing objection have been fully considered but they are not persuasive.  Firstly, the Examiner has updated the drawing objection below, so as to better highlight that which is being objected to.  Upon reading the claim limitation of claims 10, “the second drive shaft engaging portion forms a seal with the first drive shaft”; and claim 15, “the second drive shaft engaging portion forms a seal with the first drive shaft”, the Examiner notes that what is claimed is not shown in the figures.  Simply put, the second drive shaft engaging portion does not “form” a seal.  Rather, another, an entirely different piece of material, seal 292, is the seal between the second drive shaft engaging portion and the first drive shaft.  In order to overcome this objection, the Examiner recommends language that distinctly describes the three objects that make up this seal system; the second drive shaft engaging portion, the seal, and the first drive shaft.
Applicant's arguments regarding the 102 rejection have been fully considered but they are not persuasive.  Regarding the Applicant’s argument regarding the physical features of the prior art, the Examiner has updated the rejection in accordance with the amendments. 
Applicant’s claim amendments overcome the 112B rejection.  The rejection has been withdrawn.
Applicant's arguments regarding the 102 rejection have been fully considered but they are not persuasive.  This is based on the amendments the Examiner has made to his citations as a result of the Applicants claim amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claims 10 and 15 - The “second drive shaft engaging portion forms a seal with the first drive shaft.” is not shown.  Simply put, no seal is “formed” between the first and second drive shaft.  Rather, another piece of material, seal 292, is the seal of the specification. A more in-depth argument can be found above in the response to arguments section.  The Examiner recommends language that distinctly describes the three objects that make up this seal system; the second drive shaft engaging portion, the seal, and the first drive shaft.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in claims 10 and 15, the “seal between the second drive shaft engaging portion and the first drive shaft” and “the second drive shaft engaging portion forms a seal with the first drive shaft“, is not disclosed in the specification, and therefore lacks antecedent basis.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15, and all subsequent dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 10 and 15, the seal between the second drive shaft engaging portion forming a seal with the first drive shaft is not explicitly disclosed in the specification.  The seal, 292, is it’s own entity, and not formed of either the first or second drive shaft and/or the driveshaft engaging portion.  Therefore, it violates the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 11 and 16, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11 and 16, the claim limitation “a terminal distal end of the first drive shaft extends through and is concentric and distal of the second drive shaft” renders the claim indefinite, as it is unclear as to what direction represents the distal end. In the interest of compact prosecution, the Examiner will interpret this limitation to include any configuration between the two drive shafts that are both concentric relative to each other and contain a first drive shaft with a distal end that is distal to at least a portion of the second drive shaft. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Nino, (US 2020/0305893).

Regarding claim 1, Nino discloses: An instrument assembly (Fig. 1, medical power tool 200) for performing a procedure, comprising:

a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extending from a motor ([0044], “internal motor of the power tool 200 (not shown)) and connected directly to and powered by the motor ([0044] describes the linkage from the motor to the shaft); 

a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) configured to be moved by rotation of the first drive shaft ([0044]); and 

a second drive shaft ([0045], “At a distal end 155 of the output assembly 150, a workpiece interface is included to provide for transfer of rotational torque to a workpiece (not shown). In FIGS. 2-4, 12 and 13 the workpiece interface is illustrated conceptually as a stepped profile around the outer surface of the distal end 155, but in other implementations the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150. The tip connection 160 can be configured to interface with a workpiece or another workpiece-engaging component (not shown or further described herein).”) operably connected to the gear assembly; 

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

a first output of the first drive shaft is different than a second output of the second drive shaft when driven by the motor (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”),

wherein the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) is configured to directly engage a first tool assembly having a first working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

wherein the second drive shaft  ([0045]) is configured to directly engage a second tool assembly having a second working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

Regarding claim 2, Nino further discloses: the gear assembly comprises: 

a sun gear (Fig. 11, sun gear 501); 

a planetary gear (Figs. 8, 9, planet gears 120); 

a ring gear (Fig. 8, 9 gear teeth 104 of the gear ring in the housing 101); and 

a carrier carrying at least the planetary gear (Fig. 8,9, planet carrier 180); wherein
 
the first drive shaft drives the sun gear (see Figs. 8 and 9); wherein the second drive shaft is connected to the carrier ([0045]).

Regarding claim 3, Nino further discloses: the sun gear is formed with the first drive shaft ([0052] “In some implementations of the shaft assembly 500, the assembly is formed as one integral component that includes the sun gear 501 and the drive shaft 301.”).

Regarding claim 4, Nino further discloses: the first drive shaft and the second drive shaft are concentric (see Figs. 5-7).

Regarding claim 6, Nino further discloses: the motor powers both the first drive shaft and the second drive shaft simultaneously ([0044]).

Regarding claim 7, Nino further discloses: the first output includes a first speed and a first torque; wherein the second output includes a second speed and a second torque; wherein the first speed is greater than the second speed; wherein the first torque is less than the second torque (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”).

Regarding claim 8, Nino further discloses: at least one of: the first tool assembly having a first drive shaft engaging portion configured to directly engage the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11);  or the second tool assembly (Figs. 8,9, tip connection 160) having a second drive shaft engaging portion configured to directly engage the second drive shaft ([0045], “the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150.”).

Regarding claim 9, Nino further discloses: the second drive shaft engaging portion (Figs. 8, 9, tip connection 160) is rotationally driven by the second drive shaft.

Regarding claim 10, Nino further discloses: the second drive shaft engaging portion forms a seal with the first drive shaft (as seen in Figs. 6 and 7, when fully assembled the second drive shaft engaging portion, 160, connects with the rest of the system to create a single, sealed unit – see Examiner Illustration 1).

    PNG
    media_image2.png
    561
    598
    media_image2.png
    Greyscale


Examiner Illustration 1
Regarding claim 11, Nino discloses: An instrument assembly for performing a procedure, comprising: 
a first tool assembly (Figs. 8, 9, planet carrier 180) having a first drive shaft  engaging portion  (Figs. 8, 9, the through space between the top and bottom of the planet carrier 180) and a first working end (the lower portion into which tip connection 160 can attach), the first drive shaft engaging portion configured to directly engage a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) and the first working end configured to perform the procedure on a subject (tip connection 160 can attach to any suitable tip to perform the work required); and 

a second tool assembly (Figs. 8, 9, tip connection 160) having a second drive shaft engaging portion (Figs. 8, 9, output shaft insert 168) and a second working end (tip connection 160 can attach to any suitable tip to perform the work required), the second drive shaft engaging portion configured to directly engage a second drive shaft (Fig. 8, planet carrier 180) and the second working end configured to perform the procedure on a subject (tip connection 160 can attach to any suitable tip to perform the work required); 

wherein both the first drive shaft and the second drive shaft are driven by a single motor  ([0044], “internal motor of the power tool 200 (not shown)) in an instrument handle assembly (Fig. 1, medical power tool 200);

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

Regarding claim 12, Nino further discloses: the instrument handle assembly (Fig. 1, medical power tool 200) comprises: a first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extending from the single motor  ([0044], “internal motor of the power tool 200 (not shown)) and connected directly to and powered by the motor; a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) configured to be moved by rotation of the first drive shaft; and a second drive shaft (Fig. 8, planet carrier 180) operably connected to the gear assembly; wherein a first output of the first drive shaft is different than a second output of the second drive shaft when driven by the motor (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”).

Regarding claim 13, Nino further discloses: the gear assembly comprises: 
a sun gear (Fig. 11, sun gear 501); 
a planetary gear (Figs. 8, 9, planet gears 120); 
a ring gear (Fig. 8, 9 gear teeth 104 of the gear ring in the housing 101); and 
a carrier  (Fig. 8,9, planet carrier 180) carrying at least the planetary gear; wherein 
the first drive shaft drives the sun gear (see Figs. 8 and 9); wherein the second drive shaft is connected to the carrier ([0045]).

Regarding claim 15, Nino further discloses: the second drive shaft engaging portion (Figs. 8,9, tip connection 160) is rotationally driven by the second drive shaft; wherein the second drive shaft engaging portion forms a seal with the first drive shaft (as seen in Figs. 6 and 7, when fully assembled the second drive shaft engaging portion, 160, connects with the rest of the system to create a single, sealed unit – see Examiner Illustration 1).

Regarding claim 16, Nino discloses: A method of driving an instrument assembly with a motor ([0044], “internal motor of the power tool 200 (not shown)) for performing a procedure, comprising: powering a first drive shaft (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) that is connected directly to the motor; rotating a gear assembly (Fig. 1, integrated rotational speed reduction assembly 100) with the first drive shaft when powered by the motor; and driving a second drive shaft  (distal end 155) with the gear assembly; wherein the motor powers both the first drive shaft and the second drive shaft simultaneously; 

wherein a terminal distal end of the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) extends through and is concentric and distal of the second drive shaft (As seen in Figures 5-7, shaft 301 is clearly concentric with the second drive shaft, denoted as distal end 155 of output assembly 150,  Furthermore, the shaft 301 contains a distal end that is distal to a portion of the second drive shaft, as seen in Examiner’s Illustration 1);

    PNG
    media_image1.png
    327
    427
    media_image1.png
    Greyscale

Examiner’s Illustration 1

wherein a first output of the first drive shaft is different than a second output of the second drive shaft (Claim 5 – “the integrated rotational speed reduction assembly is configured to provide a gearing ratio such that the rotational speed is reduced between the input to the shaft assembly and the output to the output assembly by the gearing ratio and the torque input is increased between the input to the shaft assembly and the output to the output assembly by the gearing ratio;”);

wherein the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11) is configured to directly engage a first tool assembly (Figs. 8, 9, planet carrier 180) having a first working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

	.
wherein the second drive shaft  ([0045]) is configured to directly engage a second tool assembly (Figs. 8, 9, tip connection 160) having a second working end configured to perform the procedure on the subject (The described configuration of the first drive shaft represents an intended use of the device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the ability to connect to a tool assembly is universal to this type of device, and therefore the prior art meets the claim).

Regarding claim 17, Nino further discloses: providing the gear assembly to comprise a sun gear (Fig. 11, sun gear 501), a planetary gear (Figs. 8, 9, planet gears 120), and a carrier carrying at least the planetary gear  (Fig. 8,9, planet carrier 180): driving the sun gear with the first drive shaft (see Figs. 8 and 9; and moving the second drive shaft with the carrier ([0045]).

Regarding claim 18, Nino further discloses: forming the sun gear with the first drive shaft ([0052] “In some implementations of the shaft assembly 500, the assembly is formed as one integral component that includes the sun gear 501 and the drive shaft 301.”).

Regarding claim 19, Nino further discloses: at least one of: providing the first tool assembly (Figs. 8, 9, planet carrier 180) having a first drive shaft  engaging portion  (Figs. 8, 9, the through space between the top and bottom of the planet carrier 180) configured to directly engage the first drive shaft  (Fig. 1, Drill connection shaft 301 extending to retaining feature 505, Fig. 11); or providing the second tool assembly  (Figs. 8,9, tip connection 160) having a second drive shaft engaging portion configured to directly engage the second drive shaft  ([0045], “the workpiece interface can be a tip connection 160 disposed within a central portion of the distal end 155 or any other element that is rigidly fixed to rotate with the planet carrier portion of the output assembly 150.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731